Citation Nr: 0112284	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 374	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher rating for headaches, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 RO decision, which denied the 
veteran's claim of service connection for PTSD and granted 
his claim of service connection for headaches.  The veteran's 
headaches were initially evaluated as 10 percent disabling 
however, during the course of his appeal, he was granted an 
increased rating of 30 percent for his service connected 
disability.  He has appealed to the Board for an additional 
increased rating for his headaches.  As such, this issue 
remains in appellate status.  Because there has been no 
clearly specified disability rating, VA is required to 
consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The veteran's PTSD is attributable to service.

2.  The veteran has headaches on average five to seven times 
a month, which have resulted in substantial activity and 
occupational impairment.

CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991), 38 C.F.R. §§ 3.303, 3.380 (2000).

2.  The criteria for a 50 percent rating for headaches have 
been met.  38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from April 1969 to 
February 1973.  It is noted that the veteran had combat 
service as evidenced by his Purple Heart award.

A report of the veteran's pre-enlistment examination, dated 
in February 1969, lists no pertinent abnormalities.  

A service medical record, dated in August 1970, indicates the 
veteran received treatment as the result of having been 
"involved in an explosion during an attack."  It was noted 
that the veteran suffered minor superficial cuts to his right 
hand and his left tympanic membrane was ruptured.  Follow up 
treatment included a referral to the Ear Nose and Throat 
(ENT) clinic.

Thereafter, a service medical record dated, in August 1971, 
indicates the veteran received treatment for headaches.  The 
impression was that he had tension headaches.  Treatment 
included prescription Valium.  Additional service medical 
records reflect that the veteran sought additional treatment 
for his continuing headaches throughout the remainder of 
August 1971.

A January 1973 separation examination report shows no 
abnormal clinical findings.  At this time, the veteran also 
completed a self-reported medical history, wherein he 
described his present health as "fair."  Lastly at this 
time, it was noted the veteran had incurred a ruptured left 
eardrum while in service.

By a July 1980 RO decision, service connection for a left ear 
tympanic membrane rupture was granted, and a noncompensable 
rating was assigned for such. 

In July 1998, the RO received the veteran's claims of service 
connection for PTSD, 'left ear injuries', hypertension, 
bilateral inguinal hernias and his application to reopen a 
claim of service connection for headaches, previously denied 
in June 1985. 

In a written statement, dated in August 1998, the veteran 
advised that his headaches did not stem from blood pressure.  
Instead, he indicated his headaches were from head injuries 
he received in combat.  At this time, he also enclosed a copy 
of his DD 214 and a correction to his DD 214, evidencing the 
receipt of the Purple Heart award.

In mid-August 1998, the RO received treatment records from 
the Durham VA Medical Center, which were dated October 1997 
through August 1998.  The referenced treatment records 
indicated the veteran received on-going treatment for 
signs/symptoms of PTSD.

Durham treatment records dated June 7 through June 12, 1998, 
specifically indicated the veteran was hospitalized for among 
other things, homicidal ideation against several people, 
severe headaches and worsening of PTSD/depressive symptoms.  
Prior to having been admitted into the hospital, the veteran 
had been treated for complaints of worsening sleep 
disturbance, depressed mood, crying spells, poor 
concentration, and nightmares, although he declined admission 
at that time.  Shortly thereafter, the veteran returned to 
the emergency room requesting admission.  At this time, he 
indicated his PTSD symptoms had worsened in the past month 
and his irritability had increased.  He further advised that 
for the past month, he had had an increase in the amount of 
flashbacks/nightmares, isolation and hyper-vigilance.  He 
indicated that he has isolated himself from his family for 
periods at a time by staying in his room.  He also expressed 
symptoms of depressed mood, irritability, crying spells, poor 
concentration, decreased sleep, hopelessness and 
helplessness.  At this time, the veteran denied suicidal 
ideation, but he admitted to homicidal ideation.  Moreover, 
he stated that he typically has homicidal ideation (HI) 
towards 'a bunch of people,'; however, his current HI was 
focused towards a Vietnamese soldier, who he blamed his PTSD 
on.  According to the veteran, the soldier threw a grenade at 
him and tried to shoot him, but he ran out of bullets.  The 
examiner noted the veteran believed he could find this person 
since he believed this person was in the United States.  The 
veteran also expressed his intent to beat up his neighbor for 
throwing eggs at his wife, although he indicated he has no 
intent to actually kill this person.  The veteran also had HI 
towards a person in South Carolina who told him to move his 
truck.  According to the veteran, he 'wanted to take a hammer 
and split his head open to see what was inside his head that 
made him talk to me like that.'  Lastly, the veteran advised 
that he had tried to run over a lady in her car who had cut 
him off in traffic.   He indicated that for two months he has 
had auditory and visual hallucinations, including seeing 
shadows and a dog or deer crossing the street that he knows 
are not there when he is driving his truck.  He has heard 
voices that are calling his name.  He denied substance or 
alcohol use since 1990.

Upon exam, the veteran was described as well groomed with 
good hygiene.  His affect was noted as full in range.  He had 
psychomotor agitation, but no psychomotor retardation.  
Although the veteran was described as logical and goal 
directed, it was noted that he had some mild paranoia about 
being around sick people in the emergency room.  It was noted 
his naming and repetition were intact, while his judgment and 
insight were described as poor.

Lastly, while hospitalized in June 1998, the veteran related 
a medical history of having had headaches for the past 25 
years as the result of a grenade blowing up a building while 
he was inside of it.  He further advised that his headaches 
seem to worsen his PTSD symptoms worsened.  

At discharge, the veteran denied suicidal or homicidal 
ideation, nor did he complain of any PTSD/depressive 
symptoms.  CT scan of the head showed no specific 
intracerebral abnormalities.  The veteran was diagnosed with 
among other things, PTSD and major depression.  He was deemed 
competent to handle his VA funds. 
Treatment included prescription medication and follow-up 
treatment with the prime clinic, eye clinic and psychiatry.

In late August 1998, the veteran underwent a VA compensation 
examination, wherein he explained that while serving in 
Vietnam he was exposed to an explosion caused by someone 
having thrown a satchel charge into a building while he was 
inside.  He reported a subsequent history of having had 
problems for the past 25 years.  He related several 
complaints, to include bad dreams about one to three times a 
week, angering easily, frustration and a feeling that people 
were against him.  The veteran further advised that he had 
night sweats and did not trust anybody.  He indicated that he 
was taking medication for his condition.  Upon examination, 
the veteran was described as alert and cooperative.  His mood 
was calm, his affect was appropriate and no delusions or 
hallucinations were noted.  Final diagnosis was that the 
veteran had impulse control disorder, as well as personality 
disorder not otherwise specified. 

A report of Psychological Assessment and Evaluation, dated in 
September 1998, indicates the veteran received a PTSD 
evaluation at the Durham, VA medical center.  It was noted 
that the evaluation consisted of information received during 
a three session clinical evaluation, which included a review 
of available records, three hours of psychological testing 
and two hours of clinical interview.  It was additionally 
noted that based on the record, the results of the veteran's 
psychometric testing supported a diagnosis of PTSD.  At this 
time, the veteran also described three incidents, which both 
occurred while in service and were particularly upsetting to 
him.  The veteran related one particular incident, wherein he 
was attacked by a Vietnamese soldier while he was inside of a 
building.  The Vietnamese soldier threw a sacher charge at 
him, which threw the veteran through the wall of the 
building.  When this did not kill him, the soldier stood over 
him with an AK 47 and pulled the trigger.  The veteran was 
certain that he was going to die at that moment however, the 
firearm did not go off.

As the result of his in-service experiences, the veteran 
indicated that he has had daily intrusive memories and 
distressing dreams.  He reported severe psychological 
distress upon being reminded of his Vietnam experiences.  
Socially, the veteran indicated that he makes extreme efforts 
to avoid being reminded of Vietnam experiences, including a 
history of alcohol use.  He reported that he quit drinking 
alcohol.  He advised that he locked himself in a room pulling 
the shades down, avoiding crowds, war memorials and VA 
activities.  The veteran further estranged himself from all 
people, except his wife and child.  His range of affect was 
noted as restricted to anger and the belief that he would not 
live to see the end of the day.  The veteran's hyperarousal 
symptoms included difficulty sleeping, extreme anger, 
problems with concentration and excessive hypervigilance.  
According to the examiner, all these symptoms were clinically 
consistent with a diagnosis of lifetime and current PTSD.  
Results of the veteran's evaluation supported a primary Axis 
I diagnosis of PTSD.  It was further noted that the veteran's 
PTSD symptoms have caused him severe occupational and social 
impairment.

In October 1998, the veteran again underwent a VA examination 
for purposes of evaluating his PTSD claim.  During this 
examination, he reported a history of having experienced a 
traumatic event while serving in Vietnam.  According to the 
veteran, this event involved having been present with three 
other men inside of a building during the time period in 
which another individual threw a satchel charge inside the 
building.  A subsequent explosion ensued.  The veteran 
related that after having been blown through the roof of the 
building, the 'man in the gray uniform' then attempted to 
shoot him however, the gun was wet and would not fire.  (The 
examiner noted that in a previous Durham VAMC report, the 
veteran had reported that there were no bullets in the gun, 
and therefore, the gun was unable to fire.)  Initially, the 
veteran indicated he received no treatment as the result of 
the incident, but he went on to say that he was taken to a 
field hospital for treatment.

The veteran also indicated, that upon his return from Vietnam 
he has been 'unable to adjust', and he gave several examples 
present in his daily life.  The examiner noted that test 
scores were "well above cutoff for PTSD," and that the score 
on the combat exposure scale placed him in the "Heavy 
category."  The examiner noted that the veteran's "primary 
duty was supply and servicing aircraft and he does not 
describe any direct fighting with the enemy.  It is also 
shown that the particular geographic area in question was not 
in the area of high engagement."  The exminer concluded that 
the record did not substantiate a diagnosis of PTSD at this 
time.  The overall impression was that the veteran had 
impulse control disorder, as well as personality disorder not 
otherwise specified, with anti-social and histrionic traits.  
Lastly, the veteran had a GAF score of 70.

A VA examination report, dated in March 1999, indicates the 
veteran underwent an additional VA examination for purposes 
of reconciling the conflicting diagnosis he received during 
his previous October 1998 VA examination and the diagnosis he 
received as the result of his September 1998 examination at 
the Durham VAMC, which was that he had PTSD.   At this time, 
the veteran relayed an incident which occurred while he was 
in Vietnam ,wherein an explosion occurred nearby and blew him 
through a room.  He indicated that he had received a Purple 
Heart award as the result of this incident.  The veteran also 
related that he has had trouble ever since he came back from 
Vietnam.  For example, he has had nightmares, irritability, 
temper outbursts, isolation, withdrawals and startle 
response.  He also related that he had a lot of anger, and he 
could not control his temper. He also indicated that he 
experienced frequent headaches and he was upset all of the 
time. In a handwritten note, added to the end of the 
examination report, the examiner stated that there were 
discrepancies in the record with regard to the issue of the 
veteran's Purple Heart. The examiner stated that the 
veteran's "job was to service aircraft and he was reportedly 
in a zone without combat incidence."   The final diagnosis 
was that the veteran suffered from a personality disorder.

By an April 1999 RO decision, service connection for PTSD was 
denied.  The veteran's claim of service connection for 
headaches was granted, and a 10 percent rating was assigned 
for such.  (Since this April 1999 decision, the veteran's 
rating for headaches has been increased to 30 percent 
disabling.)

In February 2000, the veteran submitted several written 
statements from various individuals who expressed personal 
knowledge of the veteran and his history with having suffered 
from headaches.  According to a neighbor of the veteran, she 
has experienced the veteran undergoing violent headaches.  
She further advised these occurrences have been noted to 
occur at least three to four times per month.  According to 
the veteran's co-worker, the veteran has had to leave work as 
the result of painful headaches.  Another co-worker indicated 
she too has known the veteran to leave in the middle of his 
job and go home for the rest of the day to rest in order to 
relieve a painful headache.

In March 2000, the veteran received a VA examination for 
purposes of evaluating the severity of his headaches.  At 
this time, the veteran reported that the severity of his 
headaches has affected his employment as a driver of a 
commercial vehicle.  He advised that that there are times 
when his head hurt so bad, it was impossible for him to do 
perform his duties.  He described the frequency of his 
headaches as occurring three to four times a month and 
lasting two to three hours.  According to the veteran, his 
headaches have typically began above his left ear, 'like a 
sharp object coming out.'  He also indicated that the 
headaches are 'like a toothache', and they often awaken him 
from sleep.  He related the headaches take about two minutes 
to reach peak intensity, and the pain lasts for 30 minutes to 
three hours.  The headaches may occur at any time of the day 
and are not seasonal or related to the day of the week.  The 
headaches may occur at any time of the day.  The headaches 
are also unrelated to mealtime or the veteran's blood 
pressure medication.  He advised medications and hot and cold 
compresses have not provided him with any relief.  He 
indicated he has continued to receive treatment from a 
physician at the Durham VAMC.  He has also continued driving 
his trailer.  Final diagnosis indicated the veteran had left-
sided headaches with stable intensity for approximately 25 
years.  Neurological examination was negative as an 
explanation for the headaches.  Muscle tension was noted as 
the most likely cause, and the veteran's headaches were 
described as not typical of a migraine.  

In July 2000, the veteran submitted a written statement from 
Dr. J.D.A, M.D.  According to the physician, the veteran has 
been under his care at the Durham VA Medical Center since 
1997.  He further indicated that the veteran had carried a 
diagnosis of recurring migraine type headaches prior to being 
treated by the physician and the physician has continued to 
manage these headaches.  The veteran's headaches were 
described as recurring.  The physician advised that although 
the severity of the headaches was somewhat better controlled, 
the headaches could often be debilitating, leading to the 
inability to work or do any significant activity during the 
headache.

At a September 2000, RO hearing the veteran provided 
testimony regarding his headaches and PTSD symptoms.  The 
veteran advised that he has headaches five to seven times a 
month.  The headaches have lasted as long as five or six 
hours, however, when the headaches come they last at least an 
hour or more.  He advised that he also experienced a lot of 
his headaches at night.  He further advised the headaches 
have placed limits on his job, which is to drive a tractor 
trailer.  According to the veteran, when he experiences a 
headache he has to find a dark, cool place in order to park 
his truck and rest for an hour or two.  Consequently, the 
veteran indicated he has missed work an average of four or 
five days a month for the past year.  Previously, the veteran 
advised he missed 80 to 90 days due to headaches.  According 
to the veteran he had periods of two or three days where he 
did not work.  The veteran described himself as a totally 
different person when he has headaches.  He testified that he 
is reluctant to take medication because it made him feel 
groggy and affected his ability to work.  

In regards to PTSD, the veteran testified that he has 
experienced problems with sleeping and being around other 
individuals, to include his mother.  He indicated that he 
hated his mother, and they no longer speak to one another.  
Although the veteran advised he was not engaged in combat 
while in service, he described a particular in-service event, 
which disturbed him.  According to the veteran, he was 
involved in an explosion while in service.  Since that time, 
he has felt that he has a lot of problems, including not 
getting along with workers, friends and neighbors.  Lastly, 
he expressed frustration with the conflicting diagnoses he 
has received regarding whether or not he has PTSD.  

In October 2000, the RO received additional treatment records 
from the Durham VAMC which were dated from August 1998 
through July 2000.  The referenced records further indicated 
that the veteran received on going treatment/counseling, as 
well as medication for PTSD symptoms.



II.  Legal Analysis

A.  Service Connection Claim for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as revised June 18, 1999, effective March 7, 
1997; 64 Fed.Reg. 32807-32808 (1999).

The record reflects that the veteran has consistently 
reported having experienced PTSD symptoms such as anger, 
sleep disturbance and depression, which he attributes to his 
active service in Vietnam and a particular in-service event 
involving an explosion.  The veteran's service personnel 
records confirm that he had Vietnam service.

Of particular significance is the nature of the injuries the 
vewteran incurred in service.  The military records show that 
he was injured in an explosion during an attack and that he 
received a Purple Heart. 

Nevertheless, after having undergone a VA compensation 
examination in August 1998, October 1998, and March 1999, 
wherein the veteran related both his symptoms and his 
credible in-service stressor, the final impressions of each 
of the examiners included diagnoses such as impulse control 
disorder and personality disorder not otherwise specified.  
However, these examination reports are highly questionable, 
not on the basis of medical judgments, but rather, because of 
the factual findings underlying the medical conclusions.  
Medical issues, of course, must be resolved on the basis of 
medical evidence provided by qualified medical experts.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  But the 
conclusions in these reports appear to be based on factual 
findings that are at odds with the contemporaneous 
documentary evidence.  According to the examiners, the 
veteran's stressors are not credible because the veteran's 
job was to service aircraft and he performed his duties in an 
area that was not known to have a high incidence of combat.  
Neither examiner explains why it would not be highly 
traumatic to incur blast injuries in an enemy attack while 
servicing aircraft in an area believed to be relatively safe.  
The clearly documented facts are that the veteran incurred 
injuries as a result of an explosion during an attack, and he 
was awarded the Purple Heart.  The examination reports fail 
to account for these facts and are, therefore, of 
questionable value in resolving the issue presented in this 
case.   

In contrast, treatment records from the Durham VAMC, dated 
throughout the 1990s indicate that the veteran's in-service 
stressor has been medically linked to his symptoms and his 
diagnosis of having PTSD.  In June 1998, the veteran was 
treated on an inpatient basis at a VA hospital for several 
days.  After having had the opportunity to observe the 
veteran as an inpatient for several days, VA physicians 
concluded that the applicable diagnosis was PTSD.

In September 1998, the veteran underwent a thorough 
psychological assessment and evaluation at the Durham VAMC 
where he again related the same in-service stressor event 
involving an explosion.  Results of the veteran's evaluation 
supported a primary Axis I diagnosis of PTSD.  According to 
the examiner, the veteran had symptoms, which were clinically 
consistent with a diagnosis of lifetime and current PTSD.  A 
review of additional Durham treatment records, which were 
submitted by the veteran, reflect that he has required and 
received on-going psychiatric treatment for PTSD symptoms at 
the VA facility for a period of several years.  Therefore, 
despite the discrepancy in the medical opinions pertaining to 
this case, VA is required to resolve any reasonable doubt 
regarding the current level of the veteran's disability in 
the veteran's favor.  Given the evidence of treatment for an 
in-service explosion, the continuity of treatment for PTSD 
symptoms, and current medical evidence of such, service 
connection for PTSD is warranted in this case.  38 U.S.C.A. 
§ 5107(b).


B.  Increased Rating claim for Headaches

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  VA is also required to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  Lastly, separate diagnostic codes identify the 
various disabilities.  VA therefore, has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

The veteran has appealed from an initial award.   Therefore, 
consideration will given to whether a rating greater than 30 
percent, for his service connected headaches was warranted 
for any period of time during the pendency of his claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's headaches are currently rated as 30 percent 
disabling under Diagnostic Code 8100.  Under the applicable 
rating criteria, a 10 percent rating is assigned when there 
are characteristic prostrating attacks averaging one in 2 
months over the last several months. A 30 percent rating is 
assigned for migraine headaches when there are characteristic 
prostrating attacks occurring on an average once a month over 
the last several months. A 50 percent rating is assigned for 
migraine headaches when there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptibitliy.  38 C.F.R. § 4.124(a), Diagnostic 
Code 8100 (2000).

A close review of the evidence in this case indicates the 
veteran meets the requirements for a 50 percent disability 
rating for his service connected headaches.  Treatment 
records from the Durham VAMC, dated in June 1998, reflect 
that the veteran was hospitalized for severe headaches, among 
other things.  During a March 2000 VA examination, the 
veteran was diagnosed with having left-sided headaches with 
stable intensity for approximately 25 years.  According to 
the veteran's testimony at September 2000, RO hearing, he has 
headaches five to seven times a month.  He further indicated 
that the headaches have lasted as long as five or six hours 
however, when the headaches come, they last at least an hour 
or more.  More importantly, the veteran has indicated that 
his headaches have placed limits on his ability to perform 
his job, which is to drive a tractor trailer.  Consequently, 
the veteran indicated he has missed work an average of four 
or five days a month for the past year.  Previously, the 
veteran advised he missed 80 to 90 days due to his headaches.  
Within personal written statements, co-workers of the veteran 
have expressed that they have known the veteran to have to 
leave work due to his painful headaches.  Lastly, in a 
written statement, dated in July 2000 the veteran's treating 
physician since 1997 advised that although the severity of 
the veteran's headaches was somewhat better controlled, the 
headaches could often be debilitating, leading to the 
veteran's inability to do work or do any significant activity 
during the headache.  Based on all of the combined evidence 
of record regarding the severity of the veteran's headaches, 
the criteria for a rating of 50 percent are met.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2000).  

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  The veteran's service-connected headaches 
may well cause some impairment in his daily activities, but 
there is nothing to distinguish his case from the cases of 
numerous other veterans who are subject to the schedular 
rating criteria for headaches.  In any event, the Board, in 
the first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

1.  Entitlement to service connection for PTSD is granted.

2.  Entitlement to an increased rating to50 percent for 
service connected headaches is granted.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

